                                                                                  Case 2:20-cv-01066-JCM-VCF Document 29
                                                                                                                      30 Filed 07/19/21
                                                                                                                               07/23/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                               UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   DIANA PAUN, an individual;                             Case No.: 2:20-cv-01066-JCM-VCF
                                                                             10                                     Plaintiff;
                                                                             11   v.
                                                                                                                                            STIPULATION AND ORDER FOR
Law Office of Kevin L. Hernandez




                                                                             12                                                               DISMISSAL OF DEFENDANT
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  BANK OF AMERICA, N.A., a national banking                   EXPERIAN INFORMATION
                                                                             13   association;  EQUIFAX    INFORMATION                    SOLUTIONS, INC. WITH PREJUDICE
                                       8872 S. Eastern Avenue, Suite 270




                                                                                  SERVICES, LLC, a foreign limited-liability
                                           Las Vegas, Nevada 89123




                                                                             14   company;     EXPERIAN    INFORMATION
                                                                                  SOLUTIONS, INC., a foreign corporation;
                                                                             15   TRANS UNION LLC, a foreign limited-liability
                                                                                  company;
                                                                             16
                                                                                                                      Defendants.
                                                                             17
                                                                                         Plaintiff, Diana Paun (“Plaintiff”), and Defendant, Experian Information Solutions, Inc.
                                                                             18
                                                                                  (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             19
                                                                                         Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             20
                                                                                  the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             21
                                                                                  ///
                                                                             22
                                                                                  ///
                                                                             23
                                                                                  ///
                                                                             24
                                                                                  ///
                                                                             25
                                                                                  ///
                                                                             26
                                                                                  ///
                                                                             27
                                                                                  ///
                                                                             28

                                                                                                                                 Page 1 of 2
                                                                                  Case 2:20-cv-01066-JCM-VCF Document 29
                                                                                                                      30 Filed 07/19/21
                                                                                                                               07/23/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own attorneys’ fees

                                                                              2   and costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: July 19, 2021                          Dated: July 19, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                 NAYLOR & BRASTER
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                 /s/ Jennifer L. Braster
                                                                              7    /s/ Kevin L. Hernandez                        Jennifer L. Braster, Esq.
                                                                                   Kevin L. Hernandez, Esq.                      Nevada Bar No. 9982
                                                                              8    Nevada Bar No. 12594                          1050 Indigo Drive, Suite 200
                                                                                   8872 S. Eastern Avenue, Suite 270             Las Vegas, NV 89145
                                                                              9    Las Vegas, Nevada 89123                       jbraster@nblawnv.com
                                                                                   kevin@kevinhernandezlaw.com
                                                                             10    Attorney for Plaintiff                        Katherine A. Neben
                                                                                                                                 Nevada Bar No. 14590
                                                                             11                                                  JONES DAY
Law Office of Kevin L. Hernandez




                                                                                                                                 3161 Michelson Drive, Suite 800
                                                                             12                                                  Irvine, California 92612
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                 kneben@jonesday.com
                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                 Attorneys for Defendant Experian
                                           Las Vegas, Nevada 89123




                                                                                                                                 Information Solutions, Inc.
                                                                             14

                                                                             15
                                                                                                                                 IT IS SO ORDERED:
                                                                             16

                                                                             17                                                  ____________________________________
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                             18
                                                                                                                                         July 23, 2021
                                                                             19                                                  DATED: ____________________________
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                           Page 2 of 2
